Citation Nr: 0711163	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-34 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel






INTRODUCTION

The veteran had active duty for training (ACDUTRA) from March 
1956 to October 1956 and active military service from 
February 1957 to May 1960 and from May 1961 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.


FINDING OF FACT

The veteran's residuals of a right wrist fracture are 
manifested by objective evidence of painful motion, X-ray 
evidence of arthritis, and nonunion of the styloid ulna; 
there is no evidence of ankylosis, muscular atrophy, or 
sensory deficit.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but no higher, 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 
5211 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with a January 2003 letter sent to 
the veteran.  This letter explained that in order to 
substantiate a claim for an increased evaluation the evidence 
must document a worsening of the veteran's service-connected 
disability.  It further explained that if he provides 
information about the sources of evidence or information 
pertinent to the claim, to include records from other 
government agencies, employers, or private doctors, then VA 
would make reasonable efforts to obtain the records from the 
sources identified, but that he ultimately is responsible for 
substantiating his claim.  The January 2003 letter also 
essentially notified the veteran of the need to submit any 
pertinent evidence in his possession.  The Board notes that 
this letter was sent to the veteran prior to the March 2003 
rating decision.  Thus, VCAA notice was timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 
The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date in accordance with Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  However, since the Board is 
granting an increased evaluation for the veteran's service-
connected disability, there will be opportunity to provide 
such notice with implementation of the grant herein.

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records, relevant VA treatment 
records, and a November 2002 treatment report from Dr. Rhoads 
are associated with the claims folder.  The Board notes that 
the veteran was also provided a VA examination in conjunction 
with his claim for the specific purpose of rating his current 
level of disability.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  
This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

The veteran is currently assigned a 10 percent disability 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
for X-ray evidence of arthritis and painful motion.  This 
evaluation is supported by a November 2002 VA orthopedic 
consultation and a March 2003 VA examination report which 
both note degenerative arthritis and pain with use.  

Diagnostic Code 5010 applies to traumatic arthritis and is 
rated according to the criteria for degenerative arthritis 
(Diagnostic Code 5003).  Under Diagnostic Code 5003, the 
veteran's service-connected right wrist disability should be 
rated according to the applicable limitation of motion 
criteria.  If, however, the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic code, a 10 percent evaluation is 
appropriate for each major joint or group of minor joints 
affected by limitation of motion that is objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Diagnostic Code 5215 applies to limitation of motion for the 
wrist.  The maximum allowable evaluation is 10 percent, and 
is warranted when the evidence demonstrates dorsiflexion less 
than 15 degrees or palmar flexion limited in line with 
forearm.  Since the veteran's service-connected residuals of 
a right wrist fracture are already evaluated as 10 percent 
disabling, no further discussion is required with respect to 
whether the veteran is entitled to a higher evaluation under 
Diagnostic Codes 5010 and 5215.

Diagnostic Code 5214 also applies to the wrist; however, it 
is not for application in the present case.  Diagnostic Code 
5214 is applicable when there is evidence of ankylosis of the 
wrist.  With regard to the veteran's service-connected right 
wrist disability, the Board observes that none of the 
veteran's medical records demonstrate that he has ankylosis 
of the right wrist.  Thus, Diagnostic Code 5214 cannot apply.

Generally, all effort should be made to consider the most 
appropriate diagnostic code based on the veteran's diagnosis 
and manifestations of his service-connected disability.  See 
38 C.F.R. § 4.21 (2006); see also Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In the present case, the Board notes 
that the X-ray report from the March 2003 VA examination 
notes that there is nonunion of the ulna styloid near the 
wrist.  According to 38 C.F.R. § 4.71a, Diagnostic Code 5212, 
a 20 percent evaluation is warranted when there is nonunion 
in the lower half of the ulna.  In light of the March 2003 X-
ray evidence, the Board finds that the veteran's disability 
is more appropriately rated under Diagnostic Code 5212, and 
as such, is entitled to an evaluation of 20 percent.

An evaluation in excess of 20 percent, however, is not 
warranted.  A 30 percent evaluation applies when there is 
nonunion in the upper half of the ulna with false movement.  
A 40 percent evaluation applies when there is nonunion in the 
upper half of the ulna with false movement and loss of bone 
substance 1 inch or more) and marked deformity.  As 
previously mentioned, the nonunion of the veteran's ulna 
styloid is near his right wrist.  This is, by definition, the 
lower half of the ulna.  Therefore, the criteria for a higher 
evaluation are not met.

In considering the application of the various provisions of 
38 C.F.R. Parts 3 and 4 (2006), as required by Schafrath, 
supra, the Board finds that a review of the record, to 
include the medical evidence, otherwise fails to reveal any 
additional functional impairment associated the veteran's 
right wrist disability.  The Board has reviewed the veteran's 
statements regarding the loss of grip in his hand, and has 
subsequently considered whether an evaluation is warranted 
for involvement of the muscles or nerves.  However, a 
November 2002 VA orthopedic consultation and a March 2003 VA 
examination report both indicate that there is no atrophy of 
the veteran's muscles or sensory deficits.  As such, 
additional impairment is not shown.



ORDER

An evaluation of 20 percent, but not greater, is granted for 
residuals of a right wrist fracture.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


